ALLOWANCE
Allowable Subject Matter
Claims 1-5 and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
As explained by Applicant in the remarks filed 2/02/2021 on pages 9-10, the prior art of record as applied in the final rejection mailed on 11/02/2020 fails to properly disclose:
In re claim 1,
wherein at least one of the opening actuation and the closing actuation is based on at least one of a position of the portable electronic device relative to the user, an orientation of the portable electronic device relative to the user, a location of the portable electronic device relative to the user; a type of the portable electronic device, a model of the portable electronic device, and a manufacturer of the portable electronic device.
	Similarly for claims 11 and 15, the claims amendments as filed include similar claim limitation language corresponding to the language above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CARLOS E. GARCIA
Primary Examiner
Art Unit 2688


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        2/18/2021